Case 1:17-cr-00630-ER Document 168-1 Filed 10/31/19 Page 1 of 2



                               
                               
                               
                               
                               
                               
                               
                               
                               
                               


           (;+,%,7$
                                                                  
                               
Case 1:17-cr-00630-ER Document 168-1 Filed 10/31/19 Page 2 of 2
